Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 1 of 10 PageID #: 1

                                                                                                     Attachment A




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                                FIL ED
                                                                                                          AUG 13 2020
                                                                                                   U.S. DISTRICT COURT
                                                                                                     ELKINS ~26241
 Yourfull name                                                          FEDERAL CIVIL RIGHTS
                                                                            COMPLAINT
                                                                          (BIVENS ACTION)


V.                                                               Civil Action No.:           5’. ~ ) 71
                                                                 (To be assigned by the Clerk of Court)
                                   ~




     A                         I
                                        ~


Enter above thefull name of defendant(s) in this action



I.       JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

II.      PARTIES

In Item A below, place yourfull name, inmate number; place of detention, and complete mailing
address in the space provided.

         A.      Name of Plaintiff:               ~                          Inmate No.: ~             ~     -
                                   I’
                                                                       555     S5cSc.
                                            ~     ~
                 Address: \- ~              •~—   ~                                           rr
                                                          ,-~-    ~—.




In Item B below, place the full name of each defendant, his or her official position, place of
employment~, and address in the space provided.



United States District Court                          7                        Northern District of West Virginia-20]3
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 2 of 10 PageID #: 2

                                                                                                   Attachment A



         B.       Name of Defendant:     _____________________________________


                  Position:
                  Place of Employment:       ________________________________________


                  Address:                                               V




                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: ________________________




         B.l      Name of Defendant:                    \AJ   ~\ ~
                  Position:
                  Place of Employment:
                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  0 Yes          0 No

                  If your answer is “YES,” briefly explain:
                                                                     —
                                                    ~                                    V                    r
                      :~


         B.2     Name of Defendant:     —


                 Position:     ___________


                 Place of Employment:
                 Address:

                 Was this Defendant acting under the authority or color of federal state
                 law at the time these claims occurred?  0 Yes          0 No



United States District Court                    8                            Northern District of West Virginia-20]3
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 3 of 10 PageID #: 3

                                                                                       Attachment A


                  If your answer is “YES,” briefly explain:




         B.3      Name of Defendant:
                  Position:
                  Place of Employment:      ~ ~       ‘~


                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  C Yes          C No

                  If your answer is “YES,” briefly explain: ________________________




         B.4      Name of Defendant:
                  Position:
                  Place of Employment:
                  Address: ~               r~J~                                        ~

                   ~                                       ~‘




                  Was this Defendant acting underthe authority or color of federal state
                  law at the time these claims occurred? ~Yes           C No

                  If your answer is “YES,” briefly explain:     r




United States District Court                      9             Northern District of West Virginia-2 013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 4 of 10 PageID #: 4

                                                                                       Attachment A



         B.5      Name of Defendant:       _________________________________________


                  Position: ______________________________________________________
                  Place of Employment:      __________________________________________


                  Address: _________________________________________________________


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: __________________________




III.     PLACE OF PRESENT CONFINEMENT
                                    c-_I
Name of Prison! Institution:        ~        -~




         A.       Is this where the events concerning your complaint took place?
                            Yes       D No


                  If you answered “NO,” where did the events occur?


         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       )S(Yes       D No


         C.       Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner grievance procedure?
                        AYes           D No


         D.       If your answer is “NO,” explain why not: _________________________




         E.      If your answer is “YES,” identify the administrative grievance procedure
                 number(s) in which the claims raised in this complaint were addressed

United States District Court                      10              Northern District of West Virginia-2013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 5 of 10 PageID #: 5

                                                                                                    Attachment A

                  and state the result at level one, level two, and level three. ATTACH
                  GRIEVANCES AND RESPONSES:
                                    7N


                  LEVEL 1          ________________________________________




                  LEVEL2                       I

                  LEVEL 3                  -        -




IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.       Have you filed other lawsuits in state or federal court dealing with the same
                  facts involved in this action?           D Yes        0 No

         B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                  is more than one lawsuit, describe additional lawsuits using the same format
                  on a separate piece of paper which you should attach and label: “IV
                  PREVIOUS LAWSUITS”

                  1.       Parties to this previous lawsuit:

                           Plaintiff(s):____________________________________________________
                           Defendant(s):_________________________________________________
                  2.       Court:        ____________________________________________


                               (Iffederal court, name the district;   ~f state court,   name the county)

                  3.       Case Number:______________________________________

                  4.       Basic Claim Made/Issues Raised: _____________________________




                  5.       Name of Judge(s) to whom case was assigned:


                  6.       Disposition:            ________________________________________________


                           (For example, was the case dismissed? Appealed? Fending?)

                  7.       Approximate date of filing lawsuit:__________________________

United States District Court                              1]                     Northern District of West Virginia-2013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 6 of 10 PageID #: 6

                                                                                      Attachment A



                   8.          Approximate date of disposition. Attach Copies:_______________

         C.       Did you seek informal or formal relief from the appropriate administrative
                  officials regarding the acts complained of in Part B?
                         DYes          D No


         D.       If your answer is “YES,” briefly describe how relief was sought and the
                  result. If your answer is “NO,” explain why administrative relief was not
                  sought.




         E.       Did you exhaust available administrative remedies?
                        ~(Yes        D No


         F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                  exhaustion. If your answer is “NO,” briefly explain why administrative
                  remedies were not exhausted.
                  J~                             4~ \~j~e~ rj~\              ~••~r

                   ~      :~

         G.      If you are requesting to proceed in this action informa pauperis under 28
                 U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                 United States while you were incarcerated or detained in any facility that
                 was dismissed as frivolous, malicious, or for failure to state a claim upon
                 which relief may be granted. Describe each civil action or appeal. If there
                 is more than one civil action or appeal, describe the additional civil actions
                 or appeals using the same format on a separate sheet of paper which you
                 should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                 APPEALS”

                  1.       Parties to previous lawsuit:




United States District Court                      12               Northern District of West Virginia-2013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 7 of 10 PageID #: 7

                                                                                        Attachment A

                               Plaintiff(s):   —




                               Defendant(s):


                     2.       Name and location of court and case number:




                    3.        Grounds for dismissal: D frivolous D malicious
                              D failure to state a claim upon which relief may be granted


                    4.        Approximate date of filing lawsuit: ____________________

                    5.        Approximate date of disposition: ______________________


V.       STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved~ dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEA TL YPRINTED PA GESMA YBEA TTA CHED TO THIS COMPLAINT (LR PL
3.4.4)

CLAIM 1:                                                                           ~~c&~\ c
            iç~
                                                             C)
            fl~\~
              Z~\~    ~
                n.        ~




         Supporting Facts:




United States District Court                       13                Northern District of West Virginia-2013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 8 of 10 PageID #: 8

                                                                             Attachment A




CLAIM 2:

                                       S                                     -




          -~                                    ~-1’

         Supporting Facts:     \

                                   ~




CLAIM 3:




         Supporting Facts:     2
               ~
                               ~

               ~                                                        ~—

          ~




CLAIM 4: ~          i



            J~_~




         Supporting Facts: ~
           I



United States District Court               14          Northern District of West Virginia-20]3
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 9 of 10 PageID #: 9

                                                                          Attachment A




CLAIM 5:
               ~‘




          Supporting Facts:




VI.       INJURY

      Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

b~v




(~




VII.      RELIEF

          State BRIEFLY and EXACTLY what you want the Court to do for you. Make
          no legal arguments. Cite no cases or statutes.
          ~(




      ~




United States District Court           15              Northern District of West Virginia-2013
Case 5:20-cv-00171-JPB-JPM Document 1 Filed 08/13/20 Page 10 of 10 PageID #: 10

                                                                                Attachment A

                        DECLARATION UNDER PENALTY OF PERJURY

        The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
 above action, that he/she has read the above complaint and that the information contained
 in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


 Executed at __________________________ on ____________________________
                   (Location)                 (Date)



                                                Your Signature




 United States District Court              16                Northern District of West Virginia-2013
